DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed May 23, 2022.
In view of the Amendments to the Claims filed  May 23, 2022, the rejections of claims 1-5, 7, and 25-37 under 35 U.S.C. 103 previously presented in the Office Action sent February 22, 2022 have been modified only in response to the Amendments to the Claims.
Claims 38-56 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 38 recites, “wherein the back surface and absorption layer comprises two zinc aluminum-gallium-arsenide layers”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a “back surface and absorption layer” which comprises two zinc aluminum-gallium-arsenide layers. 
The specification teaches one back surface and absorption layer 114 which can include a zinc aluminum-gallium-arsenide layer and separately teaches an absorption layer 116 including a zinc aluminum-gallium-arsenide layer but the specification does not discuss or describe any “back surface and absorption layer” including two zinc aluminum-gallium-arsenide layers. Dependent claims are rejected for dependency. 
Claim 41 recites, “wherein the absorption layer is comprised of zinc aluminum-gallium-arsenide, a not intentionally doped (NID) aluminum-gallium-arsenide, or silicon aluminum-gallium-arsenide”.
The specification, as originally filed, does not evidence applicant had in possession an invention including “two zinc aluminum-gallium-arsenide layers” (see line 6-7 of claim 38, from which claim 41 depends) and at the same time the absorption layer comprising zinc aluminum-gallium-arsenide, a not intentionally doped (NID) aluminum-gallium-arsenide, or silicon aluminum-gallium-arsenide.
The specification teaches and embodiment with “two zinc aluminum-gallium-arsenide layers” (see layers 114 and 116) and teaches an absorption layer 118 of not intentionally doped (NID) aluminum-gallium-arsenide and an absorption layer 120 of silicon aluminum-gallium-arsenide but the specification does not discuss or describe any embodiment including “two zinc aluminum-gallium-arsenide layers” and at the same time the absorption layer comprising “zinc aluminum-gallium-arsenide, a not intentionally doped (NID) aluminum-gallium-arsenide, or silicon aluminum-gallium-arsenide”. 
Claim 42 recites, “wherein the window and absorption layer comprises two layers of silicon aluminum-gallium-arsenide each having different concentrations of aluminum and gallium”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a “window and absorption layer” which comprises two layers of silicon aluminum-gallium-arsenide each having different concentrations of aluminum and gallium.
The specification teaches one window and absorption layer 122 which can include a silicon aluminum-gallium-arsenide layer and separately teaches an absorption layer 120 including a silicon aluminum-gallium-arsenide layer but the specification does not discuss or describe any “window and absorption layer” including two layers of silicon aluminum-gallium-arsenide.
Claim 44 recites, “wherein the back surface and absorption layer comprises two zinc aluminum-gallium-arsenide layers”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a “back surface and absorption layer” which comprises two zinc aluminum-gallium-arsenide layers. 
The specification teaches one back surface and absorption layer 114 which can include a zinc aluminum-gallium-arsenide layer and separately teaches an absorption layer 116 including a zinc aluminum-gallium-arsenide layer but the specification does not discuss or describe any “back surface and absorption layer” including two zinc aluminum-gallium-arsenide layers. Dependent claims are rejected for dependency.
Claim 44 recites, “wherein the window and absorption layer comprises two zinc aluminum-gallium-arsenide layers each having different concentrations of aluminum and gallium”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the window and absorption layer comprises two zinc aluminum-gallium-arsenide layers each having different concentrations of aluminum and gallium. Dependent claims are rejected for dependency. 
Claim 44 recites, “forming electrodes on upper surfaces of the bottom contact layer and the insulator layer not covered by the passivation layer pattern”.
The specification, as originally filed, does not evidence applicant had in possession an invention including forming electrodes on an upper surface of the insulator layer not covered by the passivation layer pattern. Dependent claims are rejected for dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the silicon-on-insulator substrate" on line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims are rejected for dependency.
Amending “the silicon-on-insulator substrate” to “a silicon-on-insulator substrate”  on line 6 and amending “a silicon-on-insulator substrate” to “the silicon-on-insulator substrate” on line 14-15 of claim 1 would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), Rand et al. (U.S. Pub. No. 2014/0014169 A1), Karam et al. (U.S. Patent No. 6,150,603), and Kayes et al. (U.S. Pub. No. 2016/0155881 A1).
With regard to claim 38, Werthen et al. discloses a method of forming a semiconductor structure, the method comprising:
removing a first portion of the semiconductor structure from a first region (such as depicted in Fig. 3-4, the semiconductor structure 50, as it includes semiconductor material in components 130-136, has a first portion removed from the cited semiconductor structure from a first region 73 as described in [0051] via selective etching), wherein
the semiconductor structure comprises a layered photovoltaic structure on a substrate (such as depicted in Fig. 4, the cited semiconductor structure comprises a layered photovoltaic structure at components 133-136 and 101 as the multilayered structure functions to convert radiation into electricity, see [0032], on a substrate 131/130), wherein the layered photovoltaic structure comprises
a bottom contact layer located above the substrate (see Fig. 4 teaching a bottom contact layer 133, as it is an electrical contact layer towards the bottom of the device, on the cited substrate) and
a top contact layer (see Fig. 4 teaching a top contact layer 101, as is an electrical contact layer towards the top of the device);
removing a second portion of the semiconductor structure from a second region, wherein the second region is adjacent to the first region (such as depicted in Fig. 4, the cited semiconductor structure has a second portion removed from the cited semiconductor structure from a second region 100 laterally adjacent to the cited first region 73; see [0031] teaching removal via etching); and
forming electrodes on upper surfaces of the top contact layer and the bottom contact layer (as depicted in Fig. 4, electrodes 60 and 65 on upper surfaces of the cited top contact layer 101 and cited bottom contact layer 133).

Werthen et al. teaches a substrate 131/130 to prevent leakage of photo-generated carriers (see [0033-0035]) but does not disclose wherein the substrate is specifically a silicon-on-insulator substrate. 
However, Leobandung et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Leobandung et al. teaches conventional substrates for optoelectronic devices include a semiconductor-on-insulator substrate (see [0023]). 
Leobandung et al. teaches the SOI substrate can include a base silicon substrate layer (102, Fig. 1 and see [0025] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 102 because Leobandung et al. explicitly teaches Si as an appropriate material for component 102), a buried silicon dioxide insulator layer located above the base silicon substrate layer (104, Fig. 1 and see [0026] teaching “SiO2” and it would have been obvious to a person having ordinary skill in the art to have chosen SiO2 as the material for component 104 because Leobandung et al. explicitly teaches SiO2 as an appropriate material for component 104 providing electrical insulation), and a cap layer located above the buried silicon dioxide insulator layer (106, Fig. 1 and see [0027] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 106 because Leobandung et al. explicitly teaches Si as an appropriate material for component 106 which would provide for the claimed “silicon-on-insulator”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the SOI substrate material of Leobandung et al. for the material of the cited substrate structure of Werthen et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrically insulating substrate material for an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
Werthen et al., as modified to include the substrate material of Leobandung et al. above, does not explicitly teach wherein an uppermost surface of an insulating layer of the silicon-on-insulator substrate is exposed by the removed second portion.
However, Werthen et al. teaches the function of the cited removed second portion 100 is to electrically isolate device sections on the common substrate (see Fig. 4 and [0046]). A person of ordinary skill in the art would understand an electrical isolation trench would necessarily include removal of the cited silicon cap layer in order to reach the electrically insulating material of the cited buried silicon dioxide insulator layer.
Wang et al. teaches a method of forming a semiconductor structure (see Title and Abstract). Wang et al. teaches electrical isolation using a silicon-on-insulator includes etching a trench to the buried oxide layer to provide more complete electrical isolation (see [0330]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of removing the second portion of Wethen et al., as modified to include the silicon-on-insulator substrate material of Leobandung et al. above, to include exposing an uppermost surface of the cited buried silicon dioxide insulator layer, as suggested by Wang et al., because it would provide for more complete electrical isolation.
Wethen et al., as modified above, does not disclose wherein the layered photovoltaic structure comprises a back surface and absorption layer located above the bottom contact layer, an absorption layer located above the back surface and absorption layer, and a window and absorption layer located above the absorption layer and below the top contact layer.
However, Rand et al. discloses a method of forming a semiconductor structure (see for example Fig. 7). Rand et al. teaches a layered photovoltaic structure on a substrate can include multiple bottom contact layers (see plurality of contact layers under the “p-GaInP BSF” layer of the Middle Cell, Fig. 7), a back surface and absorption layer located above the bottom contact layers (the “p-GaInP BSF” layer of the Middle Cell, Fig. 7), an absorption layer located above the back surface and absorption layer (the “p-GaInAs base” of the Middle Cell, Fig. 7), and a window and absorption layer located above the absorption layer and below the top contact layer (the “n-GaInP window” layer of the Middle Cell, Fig. 7). 
Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the layered photovoltaic structure in the method of Werthen et al., as modified above, to include the multi-layered design of Rand et al. because it would have led to a semiconductor structure capable of absorbing energy at different wavelengths without excessive thermalization and loss of energy in the form of heat. 
Werthen et al., as modified above, does not disclose where the back surface and absorption layer comprises two zinc aluminum-gallium-arsenide layers.
However, Karam et al. discloses a method of forming a semiconductor device (see Title and Abstract). Karam et al. teaches a back surface and absorption layer (58, Fig. 3a) can include two zinc aluminum-gallium-arsenide layers each having different bandgaps (see line 6-33, column 8 teaching “AlGaAs” doped with “zinc”). Karam et al. teaches the double layer BSF provides for minimizing minority carrier surface recombination (see line 6-33, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the back surface and absorption layer of Werthen et al., as modified above, to include the two zinc aluminum-gallium-arsenide layers of Karam et al. because it would have provided for minimizing minority carrier surface recombination.
Werthen et al., as modified above, teaches the back surface and absorption layer includes two zinc aluminum-gallium-arsenide layers each having different bandgaps (see Karam et al. at line 6-33, column 8) but does not teach wherein the two zinc aluminum-gallium-arsenide layers each have different concentrations of aluminum and gallium.
However, Kayes et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and discloses the bandgap of AlGaAs can be adjusted by varying the relative amount of aluminum and gallium (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two zinc aluminum-gallium-arsenide layers each having different bandgaps in the method of Werthen et al., as modified above, to include varying the relative amounts of aluminum and gallium, as suggested by Kayes et al., because it would have led to the predictable results of providing two zinc aluminum-gallium-arsenide layers each having different bandgaps. 
With regard to claims 39 and 40, independent claim 38 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Win et al., Rand et al., Karam et al., and Kayes et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, does not disclose wherein the multiple bottom contact layers are a first contact layer comprised of indium-gallium-phosphide and a second bottom contact layer comprised of zinc gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Karam et al. teaches conventional p-type dopants can include zinc (see line 23-24, column 8).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the indium-gallium-phosphide material and gallium-arsenide doped with zinc material suggested by Rand et al. and Karam et al. for the first and second bottom contact layers of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
With regard to claim 41, independent claim 38 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Win et al., Rand et al., Karam et al., and Kayes et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, does not disclose wherein the absorption layer is comprised of zinc aluminum-gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Karam et al. teaches conventional p-type dopants can include zinc (see line 23-24, column 8).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum-gallium-arsenide doped with zinc material suggested by Rand et al. and Karam et al. for the absorption layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
With regard to claim 41, independent claim 38 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Win et al., Rand et al., Karam et al., and Kayes et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, does not disclose wherein the absorption layer is comprised of zinc aluminum-gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Karam et al. teaches conventional p-type dopants can include zinc (see line 23-24, column 8).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum-gallium-arsenide doped with zinc material suggested by Rand et al. and Karam et al. for the absorption layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
With regard to claim 42, independent claim 38 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Win et al., Rand et al., Karam et al., and Kayes et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, does not disclose wherein the window and absorption layer comprises two layers of silicon aluminum-gallium-arsenide. 
However, Karam et al. discloses a method of forming a semiconductor device (see Title and Abstract). Karam et al. teaches a window and absorption layer (57, Fig. 3a) can include two silicon aluminum-gallium-arsenide layers each having different bandgaps (see line 5-15, column 6 teaching “AlGaAs” and see line 65-67, column 8 teaching conventional n-type dopants as “silicon”). Karam et al. teaches the double layer window and absorption layer provides for minimizing minority carrier surface recombination and improving mechanical strength and efficiency of the cell (see line 8-36, column ).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the window and absorption layer of Werthen et al., as modified above, to include two silicon doped aluminum-gallium-arsenide layers suggested by Karam et al. because it would have provided for minimizing minority carrier surface recombination and improved mechanical strength and efficiency of the cell.
Werthen et al., as modified above, teaches the window and absorption layer includes two silicon aluminum-gallium-arsenide layers each having different bandgaps (see Karam et al. at line 14-34, column 5) but does not teach wherein the two silicon aluminum-gallium-arsenide layers each have different concentrations of aluminum and gallium.
However, Kayes et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and discloses the bandgap of AlGaAs can be adjusted by varying the relative amount of aluminum and gallium (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two silicon aluminum-gallium-arsenide layers each having different bandgaps in the method of Werthen et al., as modified above, to include varying the relative amounts of aluminum and gallium, as suggested by Kayes et al., because it would have led to the predictable results of providing two silicon aluminum-gallium-arsenide layers each having different bandgaps.
With regard to claim 43, independent claim 38 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Win et al., Rand et al., Karam et al., and Kayes et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, does not disclose wherein the top contact layer is comprised of silicon gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). 
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicon and gallium arsenide material suggested by Rand et al. for the top contact layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Claim(s) 49 and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), Rand et al. (U.S. Pub. No. 2014/0014169 A1), Karam et al. (U.S. Patent No. 6,150,603), and Win et al. (U.S. Pub. No. 2013/0233381 A1).
 With regard to claims 49 and 52-55, Werthen et al. discloses a method of forming a semiconductor structure, the method comprising:
forming a layered photovoltaic structure on a substrate (such as the layered photovoltaic structure at components 133-136 and 101 as the multilayered structure functions to convert radiation into electricity, see [0032], on substrate 131/130);
removing a first portion of the semiconductor structure from a first region to expose a bottom contact layer (such as depicted in Fig. 3-4, the semiconductor structure 50, as it includes semiconductor material in components 130-136, has a first portion removed from the cited semiconductor structure from a first region 73 as described in [0051] via selective etching to expose a bottom contact layer 133 as it is an electrical contact layer towards the bottom of the device);
removing a second portion of the semiconductor structure from a second region, wherein the second region is adjacent to the first region (such as depicted in Fig. 4, the cited semiconductor structure has a second portion removed from the cited semiconductor structure from a second region 100 laterally adjacent to the cited first region 73; see [0031] teaching removal via etching); and
forming electrodes on upper surfaces of the top contact layer and the bottom contact layer of the semiconductor structure that are uncovered (as depicted in Fig. 4, electrodes 60 and 65 on upper surfaces of a top contact layer 101 and bottom contact layer 133).

Werthen et al. teaches a substrate 131/130 to prevent leakage of photo-generated carriers (see [0033-0035]) but does not disclose wherein the substrate is specifically a silicon-on-insulator substrate. 
However, Leobandung et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Leobandung et al. teaches conventional substrates for optoelectronic devices include a semiconductor-on-insulator substrate (see [0023]). 
Leobandung et al. teaches the SOI substrate can include a base silicon substrate layer (102, Fig. 1 and see [0025] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 102 because Leobandung et al. explicitly teaches Si as an appropriate material for component 102), a buried silicon dioxide insulator layer located above the base silicon substrate layer (104, Fig. 1 and see [0026] teaching “SiO2” and it would have been obvious to a person having ordinary skill in the art to have chosen SiO2 as the material for component 104 because Leobandung et al. explicitly teaches SiO2 as an appropriate material for component 104 providing electrical insulation), and a cap layer located above the buried silicon dioxide insulator layer (106, Fig. 1 and see [0027] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 106 because Leobandung et al. explicitly teaches Si as an appropriate material for component 106 which would provide for the claimed “silicon-on-insulator”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the SOI substrate material of Leobandung et al. for the material of the cited substrate structure of Werthen et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrically insulating substrate material for an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
Werthen et al., as modified to include the substrate material of Leobandung et al. above, does not explicitly teach wherein an upper horizontal surface of an insulating layer of the silicon-on-insulator substrate is exposed by the removed second portion.
However, Werthen et al. teaches the function of the cited removed second portion 100 is to electrically isolate device sections on the common substrate (see Fig. 4 and [0046]). A person of ordinary skill in the art would understand an electrical isolation trench would necessarily include removal of the cited silicon cap layer in order to reach the electrically insulating material of the cited buried silicon dioxide insulator layer.
Wang et al. teaches a method of forming a semiconductor structure (see Title and Abstract). Wang et al. teaches electrical isolation using a silicon-on-insulator includes etching a trench to the buried oxide layer to provide more complete electrical isolation (see [0330]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of removing the second portion of Wethen et al., as modified to include the silicon-on-insulator substrate material of Leobandung et al. above, to include exposing an upper horizontal surface of the cited buried silicon dioxide insulator layer, as suggested by Wang et al., because it would provide for more complete electrical isolation.
Wethen et al., as modified above, does not disclose wherein the layered photovoltaic structure comprises a back surface and absorption layer located above the bottom contact layer, an absorption layer located above the back surface and absorption layer, and a window and absorption layer located above the absorption layer and below a top contact layer.
However, Rand et al. discloses a method of forming a semiconductor structure (see for example Fig. 7). Rand et al. teaches a layered photovoltaic structure on a substrate can include multiple bottom contact layers (see plurality of contact layers under the “p-GaInP BSF” layer of the Middle Cell, Fig. 7), an absorption layer located above the bottom contact layers (the “p-GaInP BSF” layer of the Middle Cell, Fig. 7), another absorption layer located the absorption layer (the “p-GaInAs base” of the Middle Cell, Fig. 7), and an additional absorption layer located above the another absorption layer and below a top contact layer (the “n-GaInP window” layer of the Middle Cell, Fig. 7 below a top contact layer). 
Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the layered photovoltaic structure in the method of Werthen et al., as modified above, to include the multi-layered design of Rand et al. because it would have led to a semiconductor structure capable of absorbing energy at different wavelengths without excessive thermalization and loss of energy in the form of heat. 
Werthen et al., as modified above, does not disclose wherein the multiple bottom contact layers are a first contact layer comprised of indium-gallium-phosphide and a second bottom contact layer comprised of zinc gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Karam et al. teaches conventional p-type dopants can include zinc (see line 23-24, column 8).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the indium-gallium-phosphide material and gallium-arsenide doped with zinc material suggested by Rand et al. and Karam et al. for the first and second bottom contact layers of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al., as modified above, does not disclose where the absorption layer comprises two zinc aluminum-gallium-arsenide layers.
However, Karam et al. discloses a method of forming a semiconductor device (see Title and Abstract). Karam et al. teaches an absorption layer (58, Fig. 3a) can include two zinc aluminum-gallium-arsenide layers each having different bandgaps (see line 6-33, column 8 teaching “AlGaAs” doped with “zinc”). Karam et al. teaches the double layer BSF provides for minimizing minority carrier surface recombination (see line 6-33, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the absorption layer of Werthen et al., as modified above, to include the two zinc aluminum-gallium-arsenide layers of Karam et al. because it would have provided for minimizing minority carrier surface recombination.
Werthen et al., as modified above, does not disclose wherein the another absorption layer is comprised of not intentionally doped aluminum-gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012] wherein the disclosed aluminum gallium arsenide is cited to read on the claimed “not intentionally doped” as Rand et al. teaches aluminum gallium arsenide material which does not require optional doping). 
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum-gallium-arsenide material suggested by Rand et al. for the another absorption layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al., as modified above, does not disclose wherein the additional absorption layer comprises two layers of silicon aluminum-gallium-arsenide. 
However, Karam et al. discloses a method of forming a semiconductor device (see Title and Abstract). Karam et al. teaches an additional absorption layer (57, Fig. 3a) can include two silicon aluminum-gallium-arsenide layers each having different bandgaps (see line 5-15, column 6 teaching “AlGaAs” and see line 65-67, column 8 teaching conventional n-type dopants as “silicon”). Karam et al. teaches the double layer window and absorption layer provides for minimizing minority carrier surface recombination and improving mechanical strength and efficiency of the cell (see line 8-36, column ).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the additional absorption layer of Werthen et al., as modified above, to include two silicon doped aluminum-gallium-arsenide layers suggested by Karam et al. because it would have provided for minimizing minority carrier surface recombination and improved mechanical strength and efficiency of the cell.
Werthen et al., as modified above, does not disclose wherein the top contact layer is comprised of silicon gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). 
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicon and gallium arsenide material suggested by Rand et al. for the top contact layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al., as modified above, teaches forming electrodes on portions of surfaces of the semiconductor structure (60 and 65, Fig. 4) but does not disclose forming a passivation layer pattern over the semiconductor structure; and the forming of the electrodes is on portions of surfaces of the semiconductor structure that are uncovered by the passivation layer pattern.
However, Win et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Win et al. teaches providing a passivation layer pattern (5, Fig. 1-2) in order to provide electrical insulation except at the patterned openings of electrode contacts 6 (see Fig. 1-2 and [0117-0118]). Win et al. teaches the pattern of the passivation layer can be formed by a buffered oxide etchant (see [0118] “BOE”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Werthen et al., as modified above, to include the passivation layer pattern formed by BOE, as suggested by Win et al., because it would have provided for electrical insulation of the layered photovoltaic structure except at electrodes 60/65.
Claim(s) 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), Rand et al. (U.S. Pub. No. 2014/0014169 A1), Karam et al. (U.S. Patent No. 6,150,603), and Win et al. (U.S. Pub. No. 2013/0233381 A1), and in further view of Kayes et al. (U.S. Pub. No. 2016/0155881 A1).
With regard to claim 50, independent claim 49 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Rand et al., Karam et al., and Win et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al., as modified above, teaches the two zinc aluminum-gallium-arsenide layers each have different bandgaps (see Karam et al. at line 6-33, column 8 teaching first absorption layer 56 having a higher bandgap than second absorption layer 55) but does not teach wherein the two zinc aluminum-gallium-arsenide layers each have different concentrations of aluminum and gallium.
However, Kayes et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and discloses the bandgap of AlGaAs can be adjusted by varying the relative amount of aluminum and gallium (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two zinc aluminum-gallium-arsenide layers each having different bandgaps in the method of Werthen et al., as modified above, to include varying the relative amounts of aluminum and gallium, as suggested by Kayes et al., because it would have led to the predictable results of providing two zinc aluminum-gallium-arsenide layers each having different bandgaps.
With regard to claim 51, independent claim 49 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Rand et al., Karam et al., and Win et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al., as modified above, teaches the additional absorption layer includes two silicon aluminum-gallium-arsenide layers each having different bandgaps (see Karam et al. at line 14-34, column 5 teaching second additional absorption layer 11 having a wider energy bandgap than first additional absorption layer 12) but does not teach wherein the two silicon aluminum-gallium-arsenide layers each have different concentrations of aluminum and gallium.
However, Kayes et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and discloses the bandgap of AlGaAs can be adjusted by varying the relative amount of aluminum and gallium (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two silicon aluminum-gallium-arsenide layers each having different bandgaps in the method of Werthen et al., as modified above, to include varying the relative amounts of aluminum and gallium, as suggested by Kayes et al., because it would have led to the predictable results of providing two silicon aluminum-gallium-arsenide layers each having different bandgaps.
Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), Rand et al. (U.S. Pub. No. 2014/0014169 A1), Karam et al. (U.S. Patent No. 6,150,603), and Win et al. (U.S. Pub. No. 2013/0233381 A1), and in further view of Lochtefeld (U.S. Pub. No. 2014/0261652 A1).
With regard to claim 56, independent claim 49 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Rand et al., Karam et al., and Win et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, teaches a buffer layer 132 located between the cited photovoltaic structure 133-136 and 101, as modified above, and the cited silicon-on-insulator substrate (see Fig. 4 of Werthen et al., as modified above) but does not specifically teach the buffer layer as comprising germanium. 
However, Lochtefeld teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional buffer layer material can include germanium (see [0028]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the germanium material of Lochtefeld for the material of the buffer layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a buffer layer material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of KAYES et al. (U.S. Pub. No. 2012/0305059 A1), Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), Rand et al. (U.S. Pub. No. 2014/0014169 A1), Karam et al. (U.S. Patent No. 6,150,603), Kayes et al. (U.S. Pub. No. 2016/0155881 A1), Lochtefeld (U.S. Pub. No. 2014/0261652 A1), and Win et al. (U.S. Pub. No. 2013/0233381 A1).
With regard to claims 44-46 and 48, Werthen et al. discloses a method of forming a semiconductor structure, the method comprising:
exposing a bottom contact layer of a layered photovoltaic structure by removing a first portion of the semiconductor structure from a first region (such as depicted in Fig. 3-4, exposing a bottom contact layer 133, as it is an electrical contact layer towards the bottom of the device, of a layered photovoltaic structure at components 133-136 and 101 by removing a first portion 73 of the semiconductor structure 50, as it includes semiconductor material in components 130-136, described in [0051] via selective etching), wherein exposing the bottom contact layer of the layered photovoltaic structure by removing the first portion of the semiconductor structure from the first region comprises:
etching through the layered photovoltaic structure to the bottom contact layer located above the substrate (as depicted in Fig. 3-4, etching through the layer photovoltaic structure to the bottom contact layer 133 located above the substrate 130/131 at opening 73; see [0051]), 
after exposing the bottom contact layer, exposing a substrate below the layered photovoltaic structure (such as depicted in Fig. 3-4, exposing a substrate 130/131 below the cited layered photovoltaic structure at opening 100; it would have been obvious to a person having ordinary skill in the art to have tried exposing the substrate at opening 100 after exposing the bottom contact layer at opening 73 because exposing after is one in a finite number of options immediately recognizable to a person having ordinary skill in the art, finite options being before, during, intermittently, or after, within the technical grasp of a skilled artesian, see MPEP 2143E; additionally see MPEP 2144.04 IV C citing In re Burhans), wherein exposing the substrate below the layered photovoltaic structure comprises:
etching a buffer layer located above the substrate and the bottom contact layer located above the buffer layer (see Fig. 4 depicting etching a buffer layer 132 located above the substrate 130/131 and the bottom contact layer 133 located above the buffer layer 132 at opening 100; see [0031]),
forming electrodes on upper surfaces of a top contact layer and the bottom contact layer of the semiconductor structure that are uncovered (as depicted in Fig. 4, electrodes 60 and 65 on upper surfaces of a top contact layer 101 and bottom contact layer 133).

Werthen et al. does not disclose wherein the etching through the layered photovoltaic structure to the bottom contact layer includes etching the bottom contact layer. 
However, KAYES et al. discloses a method of forming a semiconductor structure (see Title and Abstract). KAYES et al. teaches etching a bottom contact layer can provided for increased trapping of light (see [0061]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the bottom contact layer of Werthen et al. to include etching the bottom contact layer as suggested by KAYES et al. because it would have led to increased trapping of light.
Werthen et al. teaches a substrate 131/130 to prevent leakage of photo-generated carriers (see [0033-0035]) but does not disclose wherein the substrate is specifically a silicon-on-insulator substrate. 
However, Leobandung et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Leobandung et al. teaches conventional substrates for optoelectronic devices include a semiconductor-on-insulator substrate (see [0023]). 
Leobandung et al. teaches the SOI substrate can include a base silicon substrate layer (102, Fig. 1 and see [0025] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 102 because Leobandung et al. explicitly teaches Si as an appropriate material for component 102), a buried silicon dioxide insulator layer located above the base silicon substrate layer (104, Fig. 1 and see [0026] teaching “SiO2” and it would have been obvious to a person having ordinary skill in the art to have chosen SiO2 as the material for component 104 because Leobandung et al. explicitly teaches SiO2 as an appropriate material for component 104 providing electrical insulation), and a cap layer located above the buried silicon dioxide insulator layer (106, Fig. 1 and see [0027] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 106 because Leobandung et al. explicitly teaches Si as an appropriate material for component 106 which would provide for the claimed “silicon-on-insulator”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the SOI substrate material of Leobandung et al. for the material of the cited substrate structure of Werthen et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrically insulating substrate material for an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
Werthen et al., as modified to include the substrate material of Leobandung et al. above, does not explicitly teach wherein a top surface of an insulating layer of the silicon-on-insulator substrate is exposed by the removed portion at opening 100.
However, Werthen et al. teaches the function of the cited removed portion at opening 100 is to electrically isolate device sections on the common substrate (see Fig. 4 and [0046]). A person of ordinary skill in the art would understand an electrical isolation trench would necessarily include removal of the cited silicon cap layer in order to reach the electrically insulating material of the cited buried silicon dioxide insulator layer.
Wang et al. teaches a method of forming a semiconductor structure (see Title and Abstract). Wang et al. teaches electrical isolation using a silicon-on-insulator includes etching a trench to the buried oxide layer to provide more complete electrical isolation (see [0330]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of removing the portion at opening 100 of Wethen et al., as modified to include the silicon-on-insulator substrate material of Leobandung et al. above, to include exposing a top surface of the cited buried silicon dioxide insulator layer, as suggested by Wang et al., because it would provide for more complete electrical isolation.
Wethen et al., as modified above, does not disclose wherein the layered photovoltaic structure comprises a back surface and absorption layer located above the bottom contact layer, an absorption layer located above the back surface and absorption layer, and a window and absorption layer located above the absorption layer and below the top contact layer.
However, Rand et al. discloses a method of forming a semiconductor structure (see for example Fig. 7). Rand et al. teaches a layered photovoltaic structure on a substrate can include multiple bottom contact layers (see plurality of contact layers under the “p-GaInP BSF” layer of the Middle Cell, Fig. 7), a back surface and absorption layer located above the bottom contact layers (the “p-GaInP BSF” layer of the Middle Cell, Fig. 7), an absorption layer located above the back surface and absorption layer (the “p-GaInAs base” of the Middle Cell, Fig. 7), and a window and absorption layer located above the absorption layer and below the top contact layer (the “n-GaInP window” layer of the Middle Cell, Fig. 7). 
Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the layered photovoltaic structure in the method of Werthen et al., as modified above, to include the multi-layered design of Rand et al. because it would have led to a semiconductor structure capable of absorbing energy at different wavelengths without excessive thermalization and loss of energy in the form of heat. 
Werthen et al., as modified above, does not disclose where the back surface and absorption layer comprises two zinc aluminum-gallium-arsenide layers.
However, Karam et al. discloses a method of forming a semiconductor device (see Title and Abstract). Karam et al. teaches a back surface and absorption layer (58, Fig. 3a) can include two zinc aluminum-gallium-arsenide layers each having different bandgaps (see line 6-33, column 8 teaching “AlGaAs” doped with “zinc”). Karam et al. teaches the double layer BSF provides for minimizing minority carrier surface recombination (see line 6-33, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the back surface and absorption layer of Werthen et al., as modified above, to include the two zinc aluminum-gallium-arsenide layers of Karam et al. because it would have provided for minimizing minority carrier surface recombination.
Werthen et al., as modified above, teaches the back surface and absorption layer includes two zinc aluminum-gallium-arsenide layers each having different bandgaps (see Karam et al. at line 6-33, column 8) but does not teach wherein the two zinc aluminum-gallium-arsenide layers each have different concentrations of aluminum and gallium.
However, Kayes et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and discloses the bandgap of AlGaAs can be adjusted by varying the relative amount of aluminum and gallium (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two zinc aluminum-gallium-arsenide layers each having different bandgaps in the method of Werthen et al., as modified above, to include varying the relative amounts of aluminum and gallium, as suggested by Kayes et al. which would provide for the claimed one having higher aluminum and lower gallium concentration, because it would have led to the predictable results of providing two zinc aluminum-gallium-arsenide layers each having different bandgaps.
Werthen et al., as modified above, does not disclose wherein the window and absorption layer comprises two layers of silicon aluminum-gallium-arsenide. 
However, Karam et al. discloses a method of forming a semiconductor device (see Title and Abstract). Karam et al. teaches a window and absorption layer (57, Fig. 3a) can include two silicon aluminum-gallium-arsenide layers each having different bandgaps (see line 5-15, column 6 teaching “AlGaAs” and see line 65-67, column 8 teaching conventional n-type dopants as “silicon”). Karam et al. teaches the double layer window and absorption layer provides for minimizing minority carrier surface recombination and improving mechanical strength and efficiency of the cell (see line 8-36, column ).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the window and absorption layer of Werthen et al., as modified above, to include two silicon doped aluminum-gallium-arsenide layers suggested by Karam et al. because it would have provided for minimizing minority carrier surface recombination and improved mechanical strength and efficiency of the cell.
Werthen et al., as modified above, teaches the window and absorption layer includes two silicon aluminum-gallium-arsenide layers each having different bandgaps (see Karam et al. at line 14-34, column 5) but does not teach wherein the two silicon aluminum-gallium-arsenide layers each have different concentrations of aluminum and gallium.
However, Kayes et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and discloses the bandgap of AlGaAs can be adjusted by varying the relative amount of aluminum and gallium (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two silicon aluminum-gallium-arsenide layers each having different bandgaps in the method of Werthen et al., as modified above, to include varying the relative amounts of aluminum and gallium, as suggested by Kayes et al. which would provide for the claimed one having higher aluminum and lower gallium concentration, because it would have led to the predictable results of providing two silicon aluminum-gallium-arsenide layers each having different bandgaps.
Werthen et al., as modified above, teaches a buffer layer 132 located between the cited photovoltaic structure 133-136 and 101, as modified above, and the cited silicon-on-insulator substrate (see Fig. 4 of Werthen et al., as modified above) but does not specifically teach the buffer layer as comprising germanium. 
However, Lochtefeld teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional buffer layer material can include germanium (see [0028]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the germanium material of Lochtefeld for the material of the buffer layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a buffer layer material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Werthen et al., as modified above, teaches forming electrodes on exposed surfaces of the semiconductor structure (60 and 65, Fig. 4) but does not disclose forming a passivation layer pattern over the exposed surfaces of the semiconductor structure; and the forming of the electrodes is on portions of surfaces of the semiconductor structure that are uncovered by the passivation layer pattern.
However, Win et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Win et al. teaches providing a passivation layer pattern (5, Fig. 1-2) in order to provide electrical insulation except at the patterned openings of electrode contacts 6 (see Fig. 1-2 and [0117-0118]). Win et al. teaches the pattern of the passivation layer can be formed by a buffered oxide etchant (see [0118] “BOE”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Werthen et al., as modified above, to include the passivation layer pattern formed by BOE, as suggested by Win et al., because it would have provided for electrical insulation of the layered photovoltaic structure except at electrodes 60/65.
With regard to claim 47, independent claim 44 is obvious over Werthen et al. in view of KAYES et al., Leobandung et al., Wang et al., Rand et al., Karam et al., Kayes et al., Lochtefeld, and Win et al. under 35 U.S.C. 103 as discussed above.
Werthen et al., as modified above, does not disclose wherein the multiple bottom contact layers are a first contact layer comprised of indium-gallium-phosphide and a second bottom contact layer comprised of zinc gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Karam et al. teaches conventional p-type dopants can include zinc (see line 23-24, column 8).
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the indium-gallium-phosphide material and gallium-arsenide doped with zinc material suggested by Rand et al. and Karam et al. for the first and second bottom contact layers of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al., as modified above, does not disclose wherein the another absorption layer is comprised of not intentionally doped aluminum-gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012] wherein the disclosed aluminum gallium arsenide is cited to read on the claimed “not intentionally doped” as Rand et al. teaches aluminum gallium arsenide material which does not require optional doping). 
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum-gallium-arsenide material suggested by Rand et al. for the another absorption layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al., as modified above, does not disclose wherein the top contact layer is comprised of silicon gallium-arsenide.
However, Rand et al. teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). 
Rand et al. teaches the multilayered design leads to selective absorption of energy at different wavelengths without excessive thermalization and loss of energy in the form of heat (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicon and gallium arsenide material suggested by Rand et al. for the top contact layer of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 8, 2022